Exhibit 12 COCA-COLA BOTTLING CO. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year (in thousands, except ratios) Computation of Earnings: Income before income taxes $ Add: Interest expense Amortization of debt premium/discount and expenses Interest portion of rent expense Earnings as adjusted $ Computation of Fixed Charges: Interest expense $ Capitalized interest Amortization of debt premium/discount and expenses Interest portion of rent expense Fixed charges $ Ratio of Earnings to Fixed Charges
